DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Paragraph 44 in the specification discloses the structure that supports the recited functions in claim 48.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kris M. Rhu (Reg. No. 74,817) on May 19, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A method of wireless communication performed by a multi-subscriber identity module (multi-SIM) user equipment (UE), comprising:
receiving, from an apparatus of a base station, a request to perform a measurement associated with a target cell;
tuning away from a first wireless network associated with a first subscription of the multi-SIM UE to a second wireless network associated with a second subscription of the multi-SIM UE after receiving the request and based at least in part on a paging message received during a paging occasion associated with the second subscription; 
tuning back to the first wireless network after tuning away from the first wireless network;  
measuring, after tuning back to the first wireless network and based on the request, a reference signal from the target cell to generate a measurement report; and
transmitting the measurement report to [[an]]the apparatus of [[a]]the base station, outside of a scheduled measurement reporting occasion for the first wireless network,
wherein the measurement report is included in a first transmission in time after tuning back to the first wireless network.

2.	(Canceled) 

7-9.	(Canceled) 

10.	(Currently Amended) The method of claim 1, further comprising:
determining to measure, after tuning back to the first wireless network, the reference signal for generating the measurement report, based at least in part on one or more of:
a measurement periodicity associated with the first subscription,
a measurement periodicity associated with the second subscription,
a number of previously transmitted measurement reports,
a duration associated with [[the]] tuning away from the first wireless network,
a signal strength of a serving cell for the first wireless network,
a signal strength of a target cell for the first wireless network,
a signal strength of a neighboring cell of the first wireless network, or
a number of downlink acknowledgments received on the serving cell.

11.	(Canceled) 

12.	(Canceled) 

13-16.	(Canceled) 

17.	(Canceled) 

18.	(Currently Amended) A multi-subscriber identity module (multi-SIM) user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors coupled to the memoryand configured to cause the multi-SIM UE to:
receive, from an apparatus of a base station, a request to perform a measurement associated with a target cell;
tune away from a first wireless network associated with a first subscription of the multi-SIM UE to a second wireless network associated with a second subscription of the multi-SIM UE after receiving the request and based at least in part on a paging message received during a paging occasion associated with the second subscription; 
tune back to the first wireless network after tuning away from the first wireless network; 
measure, after tuning back to the first wireless network and based on the request, a reference signal from the target cell to generate a measurement report; and
transmit the measurement report to [[an]]the apparatus of [[a]]the base station, outside of a scheduled measurement reporting occasion for the first wireless network,
wherein the measurement report is included in a first transmission in time after tuning back to the first wireless network.

19.	(Canceled) 

23.	(Currently Amended) The multi-SIM UE of claim 18, wherein the one or more processors are further configured to cause the multi-SIM UE to:
receive, based at least in part on transmitting the measurement report, a handover command or a message to add a cell.

24-26.	(Canceled)

27.	(Currently Amended) The multi-SIM UE of claim 18, wherein the one or more processors are further configured to cause the multi-SIM UE to:
determine to measure, after tuning back to the first wireless network, the reference signal for generating the measurement report, based at least in part on one or more of:
a measurement periodicity associated with the first subscription,
a measurement periodicity associated with the second subscription,
a number of previously transmitted measurement reports,
a duration associated with [[the]] tuning away from the first wireless network,
a signal strength of a serving cell for the first wireless network,
a signal strength of a target cell for the first wireless network,
a signal strength of a neighboring cell of the first wireless network, or
a number of downlink acknowledgments received on the serving cell.

28.	(Canceled) 

29.	(Canceled)

30.	(Canceled) 

31.	(Currently Amended) The method of claim 1, further comprising:
monitoring, based on tuning away from the first wireless network, [[a]]another paging occasion associated with the second subscription; and
wherein tuning back to the first wireless network comprises:
tuning back to the first wireless network based on no paging message being received when monitoring the other paging occasion associated with the second subscription.

32.	(Currently Amended) The method of claim 1, further comprising:
monitoring, based on tuning away from the first wireless network, [[a]]another paging occasion associated with the second subscription; and
wherein tuning back to the first wireless network comprises:
tuning back to the first wireless network based on determining that [[a]]another paging message, received when monitoring the other paging occasion associated with the second subscription, is not intended for the multi-SIM UE.

	33.	(Currently Amended) The multi-SIM UE of claim 18, wherein the one or more processors are further configured to cause the multi-SIM UE to:
monitor, based on tuning away from the first wireless network, [[a]]another paging occasion associated with the second subscription; and
wherein the one or more processors, to tune back to the first wireless network, are configured to cause the multi-SIM UE to:
tune back to the first wireless network based on no paging message being received when monitoring the other paging occasion associated with the second subscription.

	34.	(Currently Amended) The multi-SIM UE of claim 18, wherein the one or more processors are further configured to cause the multi-SIM UE to:
monitor, based on tuning away from the first wireless network, [[a]]another paging occasion associated with the second subscription; and
wherein the one or more processors, to tune back to the first wireless network, are configured to cause the multi-SIM UE to:
tune back to the first wireless network based on determining that [[a]]another paging message, received when monitoring the other paging occasion associated with the second subscription, is not intended for the multi-SIM UE.

39-41.	(Canceled) 

42.	(New) The multi-SIM UE of claim 18, wherein the one or more processors, to tune back to the first wireless network, are configured to cause the multi-SIM UE to:
re-establish a radio resource control (RRC) connection with the apparatus of the base station.

	43.	(New) A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a multi-subscriber identity module (multi-SIM) user equipment (UE), cause the multi-SIM UE to:
receive, from an apparatus of a base station, a request to perform a measurement associated with a target cell;
tune away from a first wireless network associated with a first subscription of the multi-SIM UE to a second wireless network associated with a second subscription of the multi-SIM UE after receiving the request and based at least in part on a paging message received during a paging occasion associated with the second subscription;
tune back to the first wireless network after tuning away from the first wireless network;
measure, after tuning back to the first wireless network and based on the request, a reference signal from the target cell to generate a measurement report; and
transmit the measurement report to the apparatus of the base station, outside of a scheduled measurement reporting occasion for the first wireless network,
wherein the measurement report is included in a first transmission in time after tuning back to the first wireless network.

	44. 	(New) The non-transitory computer-readable medium of claim 43, wherein the target cell includes a New Radio (NR) cell or a legacy cell.

	45. 	(New) The non-transitory computer-readable medium of claim 43, wherein the target cell is for a non-standalone network anchored by the first wireless network.

	46. 	(New) The non-transitory computer-readable medium of claim 43, wherein the target cell is for addition or handover within the first wireless network.

	47. 	(New) The non-transitory computer-readable medium of claim 43, wherein the one or more instructions further cause the multi-SIM UE to:
receive, based at least in part on transmitting the measurement report, a handover command or a message to add a cell.

	48.	(New)	A first apparatus for wireless communication, comprising:
means for receiving, from a second apparatus of a base station, a request to perform a measurement associated with a target cell;
means for tuning away from a first wireless network associated with a first subscription of the first apparatus to a second wireless network associated with a second subscription of the first apparatus after receiving the request and based at least in part on a paging message received during a paging occasion associated with the second subscription;
means for tuning back to the first wireless network after tuning away from the first wireless network;
means for measuring, after tuning back to the first wireless network and based on the request, a reference signal from the target cell to generate a measurement report; and
means for transmitting the measurement report to the second apparatus, outside of a scheduled measurement reporting occasion for the first wireless network,
wherein the measurement report is included in a first transmission in time after tuning back to the first wireless network.


	49. 	(New) The first apparatus of claim 48, wherein the target cell includes a New Radio (NR) cell or a legacy cell.

	50. 	(New) The first apparatus of claim 48, wherein the target cell is for a non-standalone network anchored by the first wireless network.

	51.	(New) The first apparatus of claim 48, wherein the target cell is for addition or handover within the first wireless network.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646